         Case 1:20-cv-12090-DPW Document 51 Filed 12/07/20 Page 1 of 4




                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF MASSACHUSETTS

ALLIANCE FOR AUTOMOTIVE
INNOVATION

                    Plaintiff,

       vs.                                            C.A. No. 1:20-cv-12090-DPW

MAURA HEALEY, ATTORNEY GENERAL
OF THE COMMONWEALTH OF
MASSACHUSETTS in her official capacity,

                    Defendant.


                    PLAINTIFF’S NOTICE OF CONDITIONAL
             WITHDRAWAL OF MOTION FOR PRELIMINARY INJUNCTION

       Plaintiff Alliance for Automotive Innovation (“Plaintiff”) respectfully submits this

conditional withdrawal, without prejudice, of its Motion for Preliminary Injunction (ECF No, 26),

in reliance on the Stipulation filed in this action earlier today (ECF No. 50) (the “Stipulation”) by

the Defendant, Maura Healey, in her official capacity as Attorney General of the Commonwealth

of Massachusetts.

       On November 3, 2020, the voters of Massachusetts approved Ballot Question 1, which was

identified in the Red Book presented to voters as: Question 1: Law Proposed By Initiative – Motor

Vehicle Mechanical Data (hereinafter the “2020 Motor Vehicle Mechanical Data Act” or the

“Act”).1 The Act makes amendments to Massachusetts General Law Chapter 93K, and is

scheduled to go into effect on December 18, 2020.




1
  The full title of Ballot Question 1 was: “An Initiative Law to Enhance, Update, and Protect the
2013 Motor Vehicle Right to Repair Law.” The Attorney General’s Stipulation refers to the ballot
initiative as the 2020 Right to Repair Law. For avoidance of doubt, the 2020 Motor Vehicle
Mechanical Data Act and the 2020 Right to Repair Law are the same statute.


                                                 1
         Case 1:20-cv-12090-DPW Document 51 Filed 12/07/20 Page 2 of 4




       On December 1, 2020, Plaintiff filed a Motion for Preliminary Injunction, seeking to

preliminarily enjoin, prior to the December 18, 2020 effective date, the enforcement of the 2020

Motor Vehicle Mechanical Data Act based on the claims in Counts I and II of Plaintiff’s

Complaint, which assert that the Act is preempted by the National Traffic and Motor Vehicle

Safety Act, 49 U.S.C. § 30101, et seq., and the Clean Air Act, 42 U.S.C. § 7401, et seq.

       At a status conference on December 3, 2020, the Court indicated a desire to decide the

federal preemption issues raised in Counts I and II of the Complaint with the benefit of a full record

after a trial on the merits on an expedited schedule in 2021, and counsel for the Attorney General

agreed to consider whether the Office of Attorney General would execute a stipulation that would

have the effect of preserving the status quo until after such an adjudication on the merits. The

Court directed the parties to meet and confer, and report back to the Court by December 7, 2020

at 4 p.m. with a proposed schedule, and as to whether a preliminary injunction hearing is still

necessary at this time.

       Based on the Stipulation, including the representation that that the Office of the Attorney

General does not intend to, and will not seek to, enforce the 2020 Motor Vehicle Mechanical Data

Act approved through Ballot Question 1 until after the Court rules on the claims expected to be

tried to the bench on an expedited schedule in 2021, Plaintiff hereby withdraws its Motion for

Preliminary Injunction without prejudice. Plaintiff expressly reserves the right to renew its Motion

for Preliminary Injunction if the Office of the Attorney General provides the advance notice

referenced in the last sentence of the Stipulation, or if any enforcement of the 2020 Motor Vehicle

Mechanical Data Act is sought prior to this Court’s adjudication on the merits of Counts I and II

of the Complaint.




                                                  2
         Case 1:20-cv-12090-DPW Document 51 Filed 12/07/20 Page 3 of 4




Respectfully submitted,

PLAINTIFF ALLIANCE FOR AUTOMOTIVE INNOVATION

By its attorneys,

/s/ Laurence A. Schoen
Laurence A. Schoen, BBO # 633002
Elissa Flynn-Poppey, BBO# 647189
Andrew N. Nathanson, BBO#548684
MINTZ, LEVIN, COHN, FERRIS,
GLOVSKY, AND POPEO, P.C.
One Financial Center
Boston, MA 02111
Tel: (617) 542-6000
lschoen@mintz.com
eflynn-poppey@mintz.com
annathanson@mintz.com

Andrew J. Pincus (pro hac vice)
Erika Z. Jones (pro hac vice)
Archis A. Parasharami (pro hac vice)
Eric A. White (pro hac vice)
MAYER BROWN LLP
1999 K Street, NW
Washington, DC 20006
Tel: (202) 263-3000
apincus@mayerbrown.com
ejones@mayerbrown.com
aparasharami@mayerbrown.com
eawhite@mayerbrown.com

Charles H. Haake (pro hac vice)
Jessica L. Simmons (pro hac vice)
ALLIANCE FOR AUTOMOTIVE INNOVATION
1050 K Street, NW
Suite 650
Washington, DC 20001
Tel: (202) 326-5500
chaake@autosinnovate.org
jsimmons@autosinnovate.org




                                       3
              Case 1:20-cv-12090-DPW Document 51 Filed 12/07/20 Page 4 of 4




                                CERTIFICATE OF SERVICE

        I hereby certify that this document, filed through the ECF system, will be sent
electronically to the registered participants as identified on the Notice of Electronic Filing (NEF)
and that paper copies will be sent to those indicated as non-registered participants on December 7,
2020.

                                                     /s/ Laurence A. Schoen
                                                     Laurence A. Schoen




106088667v3




                                                 4
